Larry A. Jones, Judge,
dissenting.
{¶ 26} Respectfully, I dissent. I would reverse the trial court’s order and remand the case for a determination of attorney fees.
{¶ 27} Loc.R. 29 is a procedural rule, not a rule of jurisdiction as the trial court’s decision suggests. Pursuant to the line of authority holding that local rules are rules of procedure, rather than rules of jurisdiction, I would find that the trial court did indeed have the authority to consider and rule on Corbin’s request for attorney fees. See, e.g., Keener v. Gary Von Agency, Inc. (Nov. 9, 1995), Cuyahoga App. No. 68159, 1995 WL 662105; Grooms v. Johnson (Jan. 20, 1989), Montgomery App. No. 11149, 1989 WL 3755. This court has stated that “[e]ven when a case is referred to arbitration pursuant to Loc.R. 29, the trial court does not lose jurisdiction, but specifically retains supervisory powers as to the arbitration proceedings and as to application of the rules.” Inter-Urban Rental Sys., Inc. v. Tullos (Apr. 25, 1991), Cuyahoga App. No. 58630, 1991 WL 64327.
{¶ 28} Corbin brought his claim pursuant to the FLSA. This law grants to a prevailing plaintiff the right to attorney fees. Section 216(b) of the FLSA provides that “[t]he court in such action shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney fee to be paid by the defendant, and costs of the action.” The federal statute does not require Corbin’s counsel to raise a claim for attorney fees or risk waiving that claim during the fact-finding phase of an adjudication. Rather, the law states that attorney fees shall be in addition to any judgment. The trial court’s decision to award attorney fees would typically be subject to the trial court’s discretion and reviewed under that standard. Bittner v. Tri-Cty. Toyota, Inc. (1991), 58 Ohio St.3d 143, 569 N.E.2d 464. But, in this case, the trial court never exercised its discretion because it erroneously determined that it did not have jurisdiction to *139review the matter after the appeal time of the arbitrator’s decision had expired. See, e.g., Keener.
{¶ 29} To the extent that federal law dictated what matters would be decided during arbitration, the trial court retained the supervisory authority to either send the matter back to the arbitration panel for consideration of attorney fees or to make the finding on attorney fees itself. Thus, the trial court erroneously denied Corbin’s request for attorney fees.